Citation Nr: 0327831	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  98-07 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to increased rating for low back disorder with 
radicular pain associated with left L5-S1 root compression, 
currently evaluated at 40 percent.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The appellant had active service from June 1975 to June 1978.  
He also served with the National Guard at times, to include 
during May 1984.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A February 2000 Board decision granted service connection for 
a right knee strain with degenerative joint disease.  
Pursuant to that decision, a September 2000 rating decision 
evaluated the appellant's right knee disorder at 10 percent.  
A notice of disagreement (NOD) to that rating is not of 
record.  Therefore, this issue is not in appellate status.  

The appellant's October 1996 claim of entitlement to an 
increased rating also included application for an increased 
rating for his service-connected left knee disorder.  A July 
1997 rating decision assigned a 20 percent evaluation.  The 
RO treated the appellant's testimony at a July 1998 hearing, 
which included testimony concerning his left knee 
symptomatology, as a NOD with the evaluation of the left knee 
disorder.  The September 1998 supplemental statement of the 
case (SSOC) listed the left knee evaluation among the issues 
considered.  That document notified the appellant that he had 
to submit a substantive appeal to any issue listed in the 
SSOC but which was not listed in the statement of the case 
(SOC) within 60 days of the date of the letter of 
notification.  38 U.S.C.A. § 7105 (West 2002).  The appellant 
submitted a "substantive appeal" in February 1999, whereas 
the applicable 60 day period expired in November 1998.  

The February 2000 Board remand noted, sua sponte, the 
possible untimeliness of appellant's substantive appeal of 
the evaluation of the left knee disorder and directed the RO 
to determine the matter and provide the appellant an 
opportunity to respond.  An April 2000 RO letter informed the 
appellant that it determined that his appeal of the hearing 
officer's decision as concerns the evaluation of the left 
knee disorder was untimely.  A VA Form 4107, which explains 
rights of appeal, was included with the letter.  See 
38 C.F.R. § 19.34 (2000).  A NOD addressing the question of 
the timeliness of the substantive appeal is not of record.  
Therefore, the Board cannot address the issue of the 
timeliness of the appellant's substantive appeal concerning 
the evaluation of the his service-connected left knee 
disorder, or the evaluation thereof.  38 U.S.C.A. §§ 7104, 
7105 (West 2002).


FINDINGS OF FACT

1.  The appellant's low back disorder, to include radicular 
pain associated with left L5-S1 root compression, is not 
manifested by symptoms compatible with a pronounced 
disability, to include an absent ankle jerk or other 
neurological signs appropriate to the L5 disc.

2.  The appellant's low back disorder, with radicular pain 
associated with left L5-S1 root compression, is not 
manifested by incapacitating episodes having a total duration 
of at least six weeks during the prior 12 months.


CONCLUSION OF LAW

The requirements for an evaluation in excess of 40 percent 
for a low back disorder, with radicular pain associated with 
left L5-S1 root compression, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.40, 4.71a, 4.124a, Diagnostic Codes (DC) 5293, 8520 
(2003); 38 C.F.R. § 4.71a, DC 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in law is 
applicable to this case.

After reviewing the record, the Board is satisfied that the 
statutory requirements of the VCAA have been met.  The August 
2001 SSOC informed the appellant of the VCAA to include 
notice that the VA would assist him with obtaining evidence.  
It also notified the veteran that he could help his claim be 
securing the evidence necessary to award an increased 
evaluation.  As concerns who would obtain what evidence, the 
SSOC instructed the appellant to inform the RO of any 
evidence he desired obtained and the RO would endeavor to 
obtain it.  VA Forms 21-4142 were provided for his signature 
and return so the RO could obtain the records on his behalf.  
Therefore, the Board finds that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As concerns the duty to assist, the RO obtained VA and 
private treatment records and scheduled the appellant for 
medical examinations.  All records obtained or generated have 
been associated with the case file.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that all relevant facts have been properly 
developed, and that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. §§ 3.159, 3.326(a).  Accordingly, the Board may 
decide the case on the merits.

Historically, a June 1987 rating decision granted service 
connection for lumbosacral strain and assigned a 10 percent 
evaluation.  A September 1989 rating decision increased the 
evaluation to 20 percent.  The appellant filed his current 
application for an increased rating in October 1996.  
Subsequently, a January 2003 rating decision increased the 
evaluation to 40 percent, effective March 18, 2002.  The 
disorder was reclassified as a low back disorder with 
radicular pain associated with a left L5 nerve root 
compression.

A September 1995 VA medical certificate reflects that the 
appellant presented with a complaint of low back pain of 
increasing severity, and that he had to leave work that day 
as a result thereof.  Physical assessment revealed decreased 
ROM on flexion and extension secondary to pain.  There was 
muscle spasm and soreness along the low back, but no spinal 
tenderness.  Lower extremity sensory perception was intact, 
muscle strength was 5/5 bilaterally, and deep tendon reflexes 
were +2 and equal bilaterally.

A January 1997 VA medical examination report reflects that 
the appellant reported increased low back pain, which was 
aggravated by prolonged standing, bending, lifting, and cold 
damp weather.  He reported that prolonged sitting caused leg 
numbness.  Physical examination revealed the low back to be 
non-tender.  Forward flexion was to 85 degrees, and backward 
extension was to 10 degrees.  Lateral flexion was 15 degrees 
bilaterally, and rotation was 30 degrees bilaterally.  
Straight leg raising was negative at 30 degrees.  An x-ray 
examination revealed mild degenerative joint disease at L5-
S1.  The examiner diagnosed a chronic recurrent lumbosacral 
strain with degenerative joint disease.

An August 1997 private examination report by Roy L. Gorin, 
M.D., reflects a diagnosis of degenerative lumbar disc 
disease associated with sciatica due to L5-S1 disc space 
narrowing.  That examination revealed a normal lumbar 
lordosis, forward flexion to 60 degrees with buttock pain, 
and pain down the back of both legs.  Extension and side 
bending were to 10 degrees.  Patellar and Achilles reflexes 
were symmetrical and sensory studies revealed normal 
findings,  Straight leg raising was negative at 40 degrees.  
FABERE (i.e. a heel to knee test) and Yeoman studies were 
negative.

An April 1998 report of a private electrodiagnostic 
examination of the lower extremities and paraspinal muscles 
was submitted by Jennifer Chu, M.D.  It reflects that an 
August 1997 MRI examination of the lumbosacral spine revealed 
degenerative joint disease at L5-S1 with mild left sided 
facet degenerative changes, and slight curvature of the spine 
convex towards the left.  Dr. Chu found abnormal 
electrodiagnostic results with involvement of the right L2, 
L3, L4, L5, and S1 nerve roots, as well as the left L2, L3, 
L4, and S1 nerve roots.  Physical examination revealed a mild 
limitation of lumbosacral motion on flexion, extension, and 
lateral flexion.  Straight leg raising was moderately limited 
to 55 degrees on the right, and to 50 degrees on the left.  
On standing, the left shoulder and pelvis levels were higher 
than the corresponding points on the right.  Weakness was 
noted on dorsiflexion and plantar flexion of both ankles, but 
was greater on the left.  Paraspinal spasm was noted 
bilaterally, but more so on the right, as well as tenderness 
to palpation of the paraspinal muscles and motor points of 
the L2 through S1 myotomes.  Palpation of the tender motor 
points was accompanied by pseudomotor and vasomotor changes.  
Trophic neurogenic skin changes were noted at large skin 
pores over the lumbosacral paraspinal muscles, and trophic 
pitting edema was noted at L2-S1 myotomes bilaterally.  Lower 
extremity reflexes were brisk and symmetrical bilaterally.  
Dr. Chu opined that the physical findings suggested the 
presence of pain and spasm in the lumbosacral spine muscles 
and lower extremities due to ongoing involvement of 
lumbosacral nerve roots.  A pain disability index showed near 
total disability for recreational and sexual behavior.  
Severe limitations were noted for occupational activities.

VA treatment notes of March 1998 reflect that the examiner 
interpreted MRI results as revealing lumbar disc disease of 
the spine at T12-L1, without thecal sac impingement, and a 
small central disc herniation at L5-S1with degenerative 
fibrocartilaginous ridge that impinges on the thecal sac and 
left neural foramen.  Physical examination revealed negative 
straight leg raising, mild tenderness over the lumbosacral 
spine, and decreased scratch over the outer aspects of both 
feet and the medial aspect of both legs.  Impression was 
chronic degenerative spine disease.

The veteran was seen in November 1998 by Ahuva Oren, M.D., 
with complaints of low back pain and numbness at the lateral 
four toes of each foot.  Reportedly, activities of daily 
living aggravated the veteran's pain.  The examiner noted Dr. 
Chu's studies, and noted that the veteran had mild, slow, 
recent involvement of the left and right L2-S1 nerve roots.

At a May 1999 VA medical examination the appellant reported 
chronic lumbosacral pain, that was aggravated by lifting 
heavy objects and prolonged constant walking.  He also 
reported daily pain down the back of his legs.  Physical 
examination revealed no paraspinal muscle tenderness in the 
spine.  ROM on forward flexion was to 80 degrees, backward 
extension to 20 degrees, lateral rotation to 40 degrees, and 
lateral flexion to 15 degrees bilaterally.  There was no 
evidence of easy fatigability, or incoordination.  The 
diagnosis was lumbosacral degenerative joint disease.

VA treatment notes dated March 1998 to May 2000 reflect that 
the appellant reported daily pain.  Physical examination 
revealed moving and walking in comfort, the ability to rise 
on heels and toes, and full muscle strength in all lower 
extremity muscle groups.  There was no evidence of any 
atrophy.

In March 2000, Mark Kemenosh, D.C., reported treating the 
veteran for acute and chronic low back pain.

An April 2000 report from Roy L. Gorin, D.O., noted 
complaints of low back pain with radiating pain to the lower 
extremities.  Examination revealed a normal lumbar lordosis, 
and no frank paravertebral muscle spasm.  Forward flexion was 
to 60 degrees, and extension and side bending were to 30 
degrees.  Lower extremity sensory studies showed normal 
findings.  The patellar and Achilles reflexes were 
symmetrical.  Straight leg raising was negative to 60 
degrees.  There was no evidence of lower extremity weakness 
or atrophy.  Lumbar x-rays showed advanced degenerative disc 
disease.  Dr. Gorin opined that the appellant had lumbar 
radiculopathy.

In May 2000, a VA staff neurologist reported that the 
veteran's lumbar degenerative changes limited his physical 
activities.  The examiner opined that the veteran should 
avoid crawling or lying on his back.

A February 2001 VA medical examination report reflected that 
the appellant was gainfully employed as a mechanic and that 
he worked 12 hours a day.  He reported chronic low back pain, 
and using muscle relaxers and anti-inflammatories for relief 
of his symptoms.  Physical examination revealed mild to 
moderate lumbar paraspinal muscle spasms.  Range of motion on 
forward flexion to 60 degrees, extension to 20 degrees, 
lateral rotation to 15 degrees bilaterally, and lateral 
flexion to 25 degrees bilaterally.  Deep tendon reflexes was 
symmetrical with preservation of ankle reflex.  The examiner 
diagnosed chronic lumbosacral strain/sprain superimposed upon 
degenerative joint disease with some radicular pain.  The 
examiner noted no evidence of incoordination or fatigability, 
but the examiner opined that the appellant is prone to 
intermittent exacerbations.

An April 2002 VA physical therapy note reflects that the 
appellant reported his pain to have improved during the prior 
month as compared with other periods.  Physical assessment 
revealed no motor deficits, strength of 5/5, and pain with 
resisted hip and knee flexion bilaterally.  Straight leg 
raising was positive on the right and with pain on the left.  
There was a positive crossover sign.  There was pain on 
palpation of the left paraspinal musculature over the lumbar 
area of L2-L5, and pain on grade I mobilization at L3, L4, 
and L5.

An April 2002 VA neurology follow-up note reflects that a 
March 2002 MRI revealed narrowing of the left L5-S1 neural 
foramen with compression of the left L5 nerve root by 
osteophyte/disc complex.  The appellant reported that he had 
taken off work the past month to receive physical therapy.  
At this follow-up, the appellant reported normal bladder and 
bowel functions and reported no numbness of tingling in his 
lower limbs.  Physical examination revealed negative straight 
leg raising, full strength in lower limbs, some decreased 
scratch in the outer aspect of the left foot, and knee jerk 
and ankle jerk of 2+.  The examiner rendered a diagnostic 
impression of low back and radicular pain associated with 
left L5 nerve root compression, much improved over the past 
month.

A November 2002 VA medical examination report reflects that 
the appellant reported difficulty with bending, turning, and 
twisting.  He also noted that a March 2002 magnetic resonance 
imaging study revealed a bulging lumbar disc.  Physical 
examination revealed moderate lumbar spasms.  Motion studies 
revealed forward flexion to 60 degrees, extension to 15 
degrees, and lateral flexion and rotation to 20 degrees 
bilaterally.  Neurological examination demonstrated 5/5 in 
all motor groups, deep tendon reflexes were symmetrical, gait 
was stable, and toes were down going.  The examiner diagnosed 
a chronic lumbosacral strain/sprain syndrome with a history 
of bulging disc with no evidence of fatigability or 
incoordination.  The examiner opined that the appellant was 
prone to a progression of his symptoms.

A February 2003 note entry reflects that the appellant called 
and reported pain of 7/10 on the left side of his back and 
buttocks, which radiated to his leg.  The appellant denied 
numbness.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 (2003), which require a review 
of the entire history with an emphasis on the effects of 
disability, particularly on limitation of ordinary activity 
and lack of usefulness.  Not all disabilities will show all 
the specified rating criteria but coordination of the rating 
with functional impairment is required.  38 C.F.R. § 4.21 
(2003).  

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern 
and past medical reports do not take precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Still, the Board must consider the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Further, the fact that a claimant is awarded a 
rating increase less than the maximum allowable does not end 
an appeal.  An application for an increased rating is deemed 
to be for the maximum allowable.  AB v. Brown, 6 Vet. App. 35 
(1993).
 
Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).    

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively but only from the 
effective date of the change forward.  VAOPGCPREC 3-2000; 65 
Fed.Reg. 33422 (2000).  The Board finds that neither the 
prior nor the current rating criteria for intervertebral disc 
syndrome are favorable or unfavorable to the appellant.  
Further, the Board finds that the appellant is reasonably and 
appropriately rated at 40 percent for his current disability 
picture.

The appellant was rated under 38 C.F.R. § 4.71a, DC 5395, 
lumbosacral strain, until January 2003.  The January 2003 
rating decision assigned a 40 percent evaluation under the 
current intervertebral disc syndrome rating criteria, 
effective March 18, 2002, the date the appellant's disability 
picture more nearly approximated that of intervertebral disc 
syndrome than that of lumbosacral strain.  As noted above, 
however, the current rating criteria for intervertebral disc 
syndrome may not be applied prior to their effective date of 
September 23, 2002.  Id.  The Board finds, however, that this 
does not work to the appellant's detriment, as the 
preponderance of the evidence is against assigning more than 
a 40 percent evaluation under the prior rating criteria for 
an intervertebral disc syndrome.

The prior rating criteria for intervertebral disc syndrome 
assigned a 60 percent rating for pronounced symptomatology 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
38 C.F.R. §§ 4.7, 4.71a, DC 5293 (2002)  The competent 
credible medical evidence does not demonstrate that the 
appellant's disability picture most nearly approximated these 
criteria at any time during the appellate period.  Indeed, 
the medical evidence shows the appellant's active symptoms to 
have been intermittent, and there is no evidence of 
pronounced disability, to include an absent ankle jerk or 
other neurological signs appropriate to the L5 disc..   

Under the current rating criteria, the appellant's disability 
picture more nearly approximates that of 40 percent.  The 
current criteria require that the disorder be rated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 
(2003).  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to an intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from an intervertebral disc 
syndrome that are present constantly, or nearly so.  Id., 
Note 1.  

When evaluating an intervertebral disc syndrome on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id., Note 2.

Although there is evidence of frequent treatment of the 
appellant's low back disorder by a physician, there is no 
evidence that the veteran has required any period of 
prescribed bed rest ordered by a physician.  Therefore, using 
the above definition, the appellant has not experienced any 
incapacitating episodes as a result of his low back 
symptomatology, and does not qualify for an evaluation on 
that basis.  DC 5293, Note 1 (2003).  

The Board does find that the competent evidence shows that 
the appellant's symptoms now are constant or nearly so, and 
his symptomatology qualifies for combined separate ratings of 
his chronic orthopedic and neurological manifestations.  
38 C.F.R. § 4.71a, DC 5293, Note 1 (2003).  Therefore, the 
appellant's symptomatology qualifies for separate rating and 
evaluation of his separate symptoms per 38 C.F.R. § 4.25 
under DCs 5295, lumbosacral strain, and 8520, sciatic nerve.  
38 C.F.R. § 4.71a, DC 5293, Note 2.

Lumbosacral strain, with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, qualifies for an evaluation of 20 percent.  
38 C.F.R. § 4.71a, DC 5295 (2003).  The Board finds that the 
appellant's symptomatology more nearly approximates these 
criteria.  The higher evaluation of 40 percent is not 
warranted because severe lumbosacral strain, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, has not 
been more nearly approximated.  Id.

The Board also finds that the appellant's disability picture 
does not more nearly approximate that for an evaluation of 40 
percent under DC 5292, for limitation of lumbar motion, as 
the appellant's limitation of motion is not severe.  Rather, 
it is at most, moderate in degree, which qualifies for a 20 
percent evaluation.  Id.

Under the current criteria for intervertebral disc syndrome, 
the appellant may be rated separately for his neuropathy 
under 38 C.F.R. § 4.124a, DC 8520 (2002), sciatic nerve.  
Notably, the clinical evidence has not shown the appellant to 
have complete sciatic nerve paralysis, as evidenced by foot 
dangling or foot drop, or no active muscle movement below the 
knee.  Therefore, the appellant must be rated for partial 
sciatic nerve paralysis.  Id.  In this respect, however, the 
record shows no more than moderate incomplete sciatic nerve 
paralysis.  Moderately severe paralysis of the sciatic nerve 
is not clinically shown in any of the above cited reports.  
Hence, even when considering this factor, the Board finds 
that an increased evaluation is not in order.  38 C.F.R. §§ 
4.71a, 4.124a, DC 8520 (2003).  

Simply put, the preponderance of the evidence is against the 
appellant's claim.  As such, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to an increased combined rating in excess of 40 
percent for intervertebral disc syndrome is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

